Order, entered on October 25, 1962, dismissing the petition, unanimously modified on the law and the facts to the extent of annulling the determination of the City Rent Administrator and directing the issuance of a certificate of eviction, and otherwise affirmed. The landlord has made application for a certificate of eviction to enable him to obtain possession of the second-floor apartment for his own residential occupancy. There is no evidence that he has not made that application in good faith, nor that he will not occupy the premises sought. A lack of good faith may not be premised on the Administrator’s determination that the landlord’s use of the first-floor apartment is in contravention of the appropriate zoning resolutions. Such a determination, in the context of this ease, is not within the Administrator’s competence, nor does it suffice to act as a bar to the issuance of the certificate sought. Moreover, it is not clear whether the landlord is in fact using the premises in violation of law. Concur—Rabin, J. P., McNally, Stevens, Steuer and Noonan, JJ.